DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claim(s) 1-3, 5, 7, and 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SAPRE (Patent/PGPub. No. WO 2020183439).


Regarding Claim 1, SAPRE teaches an apparatus for refreshable braille display ([52], FIG. 1, i.e. refreshable multi-line Braille and tactile graphic display), the apparatus (i.e. please see above citation(s)) comprising:
a first base ([66], FIG. 5, i.e. top board 44) including a contact surface ([66], FIG. 5, i.e. sensing surface 46) and a plurality of cavities ([66], FIG. 5, i.e. cavity 51), the contact surface configured to receive fingertips ([3], FIG. 5, i.e. fingertips), the plurality of cavities being recessed from (FIG. 5, i.e. as shown by the figure(s)) the contact surface (i.e. please see above citation(s));
a plurality of pins ([66], FIG. 5, i.e. dot pin 50) housed within (FIG. 5, i.e. as shown by the figure(s)) the plurality of cavities (i.e. please see above citation(s)) and configured to move in the plurality of cavities (i.e. please see above citation(s)) to selectively extend from ([66], FIG. 5, i.e. to raise) the contact surface of the first base (i.e. please see above citation(s));
a plurality of solenoids ([66], FIG. 5, i.e. actuator 101) configured to at least partially operably connect to (FIG. 5, i.e. as shown by the figure(s)) the plurality of pins (i.e. please see above citation(s)); and
a controller ([44], FIG. 5, i.e. refreshable full page Braille cum graphic tactile display) configured to selectively provide a first electric current ([63], FIG. 1, i.e. current pulse) to the plurality of solenoids (i.e. please see above citation(s)) to generate first magnetic fields ([63], FIG. 1, i.e. magnetic polarities) through the plurality of solenoids, wherein the first magnetic fields (i.e. please see above citation(s)) are configured to selectively move ([63], FIG. 1, i.e. motion may be used to raise a Braille dot pin) the plurality of pins (i.e. please see above citation(s)) to extend from ([66], FIG. 5, i.e. to raise) the contact surface of the first base (i.e. please see above citation(s)).

Regarding Claim 2, SAPRE teaches the apparatus of claim 1, further comprising a magnet ([63], FIG. 1, i.e. magnetic polarities) disposed in (FIG. 1-2, i.e. as shown by the figure(s)) the first base, wherein the magnet (i.e. please see above citation(s)) is configured to generate an attractive force ([64], FIG. 2, i.e. repelling) relative to the plurality of pins such that the plurality of pins (i.e. please see above citation(s)) are biased into (FIG. 2, i.e. as shown by the figure(s)) the cavities, and wherein the first magnetic fields (i.e. please see above citation(s)) create repulsion forces ([63], FIG. 1, i.e. attracted) between the plurality of pins and the magnet, the repulsion forces configured to cause the plurality of pins (i.e. please see above citation(s)) to extend from (FIG. 1, i.e. as shown by the figure(s)) the contact surface of the first base (i.e. please see above citation(s)).

Regarding Claim 3, SAPRE teaches the apparatus of claim 1, wherein the controller (i.e. please see above citation(s)) is configured to selectively provide a second electric current ([64], FIG. 2, i.e. current pulse of opposite polarity to the coil 8) to the plurality of solenoids (i.e. please see above citation(s)) to generate second magnetic fields ([64], FIG. 2, i.e. switches the magnetic polarity) through the plurality of solenoids, the second magnetic fields (i.e. please see above citation(s)) configured to selectively move the plurality of pins into (FIG. 2, i.e. as shown by the figure(s)) the cavities (i.e. please see above citation(s)).

Regarding Claim 5, SAPRE teaches the apparatus of claim 1, wherein the plurality of solenoids (i.e. please see above citation(s)) include coils ([63], FIG. 1, i.e. coil 8) wrapped around (FIG. 1-2, i.e. as shown by the figure(s)) the pins (i.e. please see above citation(s)).

Regarding Claim 7, SAPRE teaches the apparatus of claim 1, wherein the contact surface of the first base (i.e. please see above citation(s)) includes a plurality of contact units ([30], FIG. 9A, i.e. 86 a 6 dot Braille cell), each contact unit (i.e. please see above citation(s)) including one or more of the plurality of cavities and configured to permit for a fingertip ([3], FIG. 5, i.e. fingertips) to contact, and wherein the contact surface of the first base (i.e. please see above citation(s)) is configured to permit for multiple fingertips ([3], FIG. 5, i.e. fingertips) to simultaneously contact ([12], FIG. 5, i.e. multi-line) the plurality of contact units, respectively (i.e. please see above citation(s)).

Regarding Claim 17, SAPRE teaches an apparatus for refreshable braille display ([52], FIG. 1, i.e. refreshable multi-line Braille and tactile graphic display), the apparatus (i.e. please see above citation(s)) comprising:
a first base ([66], FIG. 5, i.e. top board 44) including a contact surface ([66], FIG. 5, i.e. sensing surface 46) and a plurality of cavities ([66], FIG. 5, i.e. cavity 51), the contact surface (i.e. please see above citation(s)) configured to receive fingertips ([3], FIG. 5, i.e. fingertips), the plurality of cavities (i.e. please see above citation(s)) being recessed from (FIG. 5, i.e. as shown by the figure(s)) the contact surface (i.e. please see above citation(s));
a plurality of contact units ([30], FIG. 9A, i.e. 86 a 6 dot Braille cell) attached to the contact surface (i.e. please see above citation(s)) and arranged side by side, wherein each contact unit (i.e. please see above citation(s)) includes at least six ([30], FIG. 9A, i.e. 6 dot Braille cell) of the plurality of cavities, and wherein each of the plurality of contact units (i.e. please see above citation(s)) are configured to be removable from ([52], FIG. 1, i.e. refreshable) the contact surface of the first base (i.e. please see above citation(s));
a plurality of pins ([66], FIG. 5, i.e. dot pin 50) housed within (FIG. 5, i.e. as shown by the figure(s)) the plurality of cavities and configured to move in ([18]-[19], FIG. 1-2, i.e. movable) the plurality of cavities to selectively extend from ([66], FIG. 5, i.e. to raise) the contact surface of the first base (i.e. please see above citation(s));
a plurality of solenoids ([66], FIG. 5, i.e. actuator 101) configured to at least partially operably connect to (FIG. 5, i.e. as shown by the figure(s)) the plurality of pins (i.e. please see above citation(s)); and
a controller ([44], FIG. 5, i.e. refreshable full page Braille cum graphic tactile display) configured to selectively provide a first electric current ([63], FIG. 1, i.e. current pulse) to the plurality of solenoids (i.e. please see above citation(s)) to generate first magnetic fields ([63], FIG. 1, i.e. magnetic polarities) through the plurality of solenoids, wherein the first magnetic fields (i.e. please see above citation(s)) are configured to selectively move ([63], FIG. 1, i.e. motion may be used to raise a Braille dot pin) the plurality of pins (i.e. please see above citation(s)) to extend from ([66], FIG. 5, i.e. to raise) the contact surface of the first base (i.e. please see above citation(s)).

Regarding Claim 18, SAPRE teaches the apparatus of claim 17, wherein the plurality of contact units (i.e. please see above citation(s)) includes a first ([73], FIG. 9A, i.e. 86 left) contact unit and a second ([73], FIG. 9A, i.e. 86 right) contact unit.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAPRE (Patent/PGPub. No. WO 2020183439) in view of Cohen et al. (Patent/PGPub. No. US 11335207).

Regarding Claim 8, SAPRE teaches the apparatus of claim 1.
However, SAPRE does not explicitly teach
the first base is configured to attach to a device having a display and wherein the first base is configured to communicate with the device, the device being at least one of a computer, a smartphone, or a kiosk.
In the same field of endeavor, Cohen et al. teach
the first base (Col. 9, Ln. 19-22, FIG. 8, i.e. housings (801)) is configured to attach to a device (Col. 9, Ln. 34-37, FIG. 8, i.e. processor (802)) having a display (Col. 9, Ln. 34-37, FIG. 8, i.e. 802’s display) and wherein the first base (i.e. please see above citation(s)) is configured to communicate with (Col. 9, Ln. 28-31, FIG. 8, i.e. wired connection (803)) the device (i.e. please see above citation(s)), the device being at least one of a computer, a smartphone, or a kiosk (Col. 9, Ln. 34-37, FIG. 8, i.e. computer).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine SAPRE teaching of a braille display with Cohen et al. teaching of a braille display connected a computer to effectively enhance user input/output for visible impaired operator providing braille display connected computer (Cohen et al.’s Col. 9, Ln.28-37).

4.	Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAPRE (Patent/PGPub. No. WO 2020183439) in view of Califorrniaa (Patent/PGPub. No. US 11145223).

Regarding Claim 9, SAPRE teaches the apparatus of claim 1.
However, SAPRE does not explicitly teach
the first base is integrated into a wearable device to be worn around a wrist of a user.
In the same field of endeavor, Califorrniaa teaches
the first base (Col. 16, Ln. 28-34, FIG. 2A, i.e. underside) is integrated into a wearable device (Col. 16, Ln. 28-34, FIG. 2A, i.e. bracelet or watch) to be worn around a wrist (Col. 16, Ln. 28-34, FIG. 2A, i.e. wrist) of a user.
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine SAPRE teaching of a braille display with Califorrniaa teaching of a braille watch to effectively enhance user input/output for visible impaired operator providing braille display of a watch (Califorrniaa’s Col. 16, Ln. 28-34).

Regarding Claim 10, SAPRE teaches the apparatus of claim 1.
However, SAPRE does not explicitly teach
the first base is integrated into right and left sides of a smartphone case, wherein the smartphone case includes adjustable side mounts that extend out from the right and left sides of the smartphone case, the adjustable side mounts configured to expand to a width of a smartphone and to retain the smartphone in the smartphone case.
In the same field of endeavor, Califorrniaa teaches
the first base (Col. 16, Ln. 28-34, FIG. 2A, i.e. underside) is integrated into right and left sides (Col. 10, Ln. 17-20, FIG. 5A, i.e. underside) of a smartphone case (Col. 12, Ln. 14-17, FIG. 5A, i.e. smartphone), wherein the smartphone case includes adjustable side mounts (Col. 10, Ln. 17-21, FIG. 5A, i.e. border 27) that extend out from (FIG. 5A, i.e. as shown by the figure(s)) the right and left sides of the smartphone case, the adjustable side mounts (i.e. please see above citation(s)) configured to expand to a width (Col. 10, Ln. 17-21, FIG. 5A, i.e. 27’s front-back width) of a smartphone and to retain (FIG. 5A, i.e. as shown by the figure(s)) the smartphone in the smartphone case (i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine SAPRE teaching of a braille display with Califorrniaa teaching of a braille display comprising adjustment border retaining display to effectively enhance user input/output for visible impaired operator providing adjustment border (Califorrniaa’s Col. 10, Ln. 17-24).

5.	Claim(s) 11-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAPRE (Patent/PGPub. No. WO 2020183439) in view of KOLAR et al. (Patent/PGPub. No. US 20210366309).

Regarding Claim 11, SAPRE teaches the apparatus of claim 1, wherein the controller is further configured to:
transmit the first electric current ([63], FIG. 1, i.e. current pulse) to the subset of the plurality of solenoids ([66], FIG. 5, i.e. actuator 101) such that the subset of the plurality of pins ([66], FIG. 5, i.e. dot pin 50) moves to extend from ([66], FIG. 5, i.e. to raise) the contact surface of the first base (i.e. please see above citation(s)).
However, SAPRE does not explicitly teach
receive text data from a computing device;
convert the text data into braille character data;
based on the braille character data, identify a subset of the plurality of pins or a subset of the plurality of solenoids that receives the subset of the plurality of pins, wherein the subset of the plurality of pins represents one or more braille characters corresponding to the text data.
In the same field of endeavor, KOLAR et al. teach
receive text data ([0022], FIG. 1, i.e. text) from a computing device ([0022], FIG. 1, i.e. computer, or controller 102);
convert the text data into braille character data ([0022], FIG. 1, i.e. converted into a Braille format);
based on the braille character data, identify a subset of the plurality of pins ([0023], FIG. 1, i.e. raised and raised Braille pins) or a subset of the plurality of solenoids that receives the subset of the plurality of pins (i.e. alternative limitation(s) omitted), wherein the subset of the plurality of pins (i.e. please see above citation(s)) represents one or more braille characters ([0023], FIG. 1, i.e. Braille pins) corresponding to the text data (i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine SAPRE teaching of a braille display’s solenoids with KOLAR et al. teaching of device converting text to braille character to effectively enhance user input/output for visible impaired operator by converting text to braille characters (KOLAR et al.’s [0023]).

Regarding Claim 12, SAPRE teaches the apparatus of claim 7, wherein the plurality of contact units (i.e. please see above citation(s)) includes a first contact unit ([73], FIG. 9A, i.e. 86 left) and a second contact unit ([73], FIG. 9A, i.e. 86 right), and wherein the controller is configured to:
transmit the first electric current ([63], FIG. 1, i.e. current pulse) to the first subset of the plurality of solenoids ([66], FIG. 5, i.e. actuator 101) such that, at a first time ([63], FIG. 1, i.e. time at which current pulse is supplied), the first subset of the plurality of pins (i.e. please see above citation(s)) moves to extend from ([66], FIG. 5, i.e. to raise) the first contact unit of the first base (i.e. please see above citation(s)).
However, SAPRE does not explicitly teach
receive first text data from a computing device;
convert the first text data into first braille character data;
based on the first braille character data, identify a first subset of the plurality of pins in the first contact unit, or a first subset of the plurality of solenoids that receives the first subset of the plurality of pins in the first contact unit, wherein the first subset of the plurality pins represents a first braille character corresponding to the first text data.
In the same field of endeavor, KOLAR et al. teach
receive first text data ([0022], FIG. 1, i.e. text) from a computing device ([0022], FIG. 1, i.e. computer, or controller 102);
convert the first text data (i.e. please see above citation(s)) into first braille character data ([0022], FIG. 1, i.e. converted into a Braille format);
based on the first braille character data (i.e. please see above citation(s)), identify a first subset of the plurality of pins ([0023], FIG. 1, i.e. raised and lowered Braille pins) in the first contact unit ([0024], FIG. 1, i.e. Braille matrix (e.g. a 2x3 matrix)), or a first subset of the plurality of solenoids that receives the first subset of the plurality of pins in the first contact unit (i.e. alternative limitation(s) omitted), wherein the first subset of the plurality pins (i.e. please see above citation(s)) represents a first braille character ([0023], FIG. 1, i.e. Braille pins) corresponding to the first text data (i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine SAPRE teaching of a braille display’s solenoids with KOLAR et al. teaching of device converting text to braille character to effectively enhance user input/output for visible impaired operator by converting text to braille characters (KOLAR et al.’s [0023]).

Regarding Claim 19, SAPRE teaches the apparatus of claim 18, wherein the controller is configured to:
transmit the first electric current ([63], FIG. 1, i.e. current pulse) to the first subset of the plurality of solenoids ([66], FIG. 5, i.e. actuator 101) such that, at a first time ([63], FIG. 1, i.e. time at which current pulse is supplied), the first subset of the plurality of pins (i.e. please see above citation(s)) moves to extend from ([66], FIG. 5, i.e. to raise) the first contact unit of the first base (i.e. please see above citation(s)).
However, SAPRE does not explicitly teach
receive first text data from a computing device;
convert the first text data into first braille character data;
based on the first braille character data, identify a first subset of the plurality of pins in the first contact unit, or a first subset of the plurality of solenoids that receives the first subset of the plurality of pins in the first contact unit, wherein the first subset of the plurality pins represents a first braille character corresponding to the first text data.
In the same field of endeavor, KOLAR et al. teach
receive first text data ([0022], FIG. 1, i.e. text) from a computing device ([0022], FIG. 1, i.e. computer, or controller 102);
convert the first text data (i.e. please see above citation(s)) into first braille character data ([0022], FIG. 1, i.e. converted into a Braille format);
based on the first braille character data (i.e. please see above citation(s)), identify a first subset of the plurality of pins ([0023], FIG. 1, i.e. raised and lowered Braille pins) in the first contact unit ([0024], FIG. 1, i.e. Braille matrix (e.g. a 2x3 matrix)), or a first subset of the plurality of solenoids that receives the first subset of the plurality of pins in the first contact unit (i.e. alternative limitation(s) omitted), wherein the first subset of the plurality pins (i.e. please see above citation(s)) represents a first braille character ([0023], FIG. 1, i.e. Braille pins) corresponding to the first text data (i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine SAPRE teaching of a braille display’s solenoids with KOLAR et al. teaching of device converting text to braille character to effectively enhance user input/output for visible impaired operator by converting text to braille characters (KOLAR et al.’s [0023]).

Allowable Subject Matter

6.	Claims 4, 6, 13-16, and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	The following is an examiner’s statement of reasons for allowance:

SAPRE (Patent/PGPub. No. WO 2020183439) teaches an electromagnetic actuator based on pot magnets is disclosed, having a fixed pot magnet (FPM), and a movable pot magnet (MPM) arranged coaxially with the FPM for linear motion along a common axis between a first stable position and a second stable position. The FPM is an electromagnet having a coil that receives a current pulse to generate a magnetic flux adjacent an active face of the FPM. A pulse of current in an appropriate direction moves the MPM between the two stable positions. FPM is configured such that after the current pulse, a remanent magnetic flux retains the movable cup magnet in the corresponding stable position until another current pulse in opposite direction is applied. A refreshable Braille cum tactile graphic display is also disclosed that enables change in pattern of dot pins between a Braille display and a graphic display.

KOLAR et al. (Patent/PGPub. No. US 20210366309) teach a refreshable braille display device is provided comprising a plurality of Braille pins running through a perforated body of the reader, the pins arranged in the spacing and order of Braille dots of standard Braille cells. The Braille reader may be coupled to a device for Braille text generation via selective hammering or impacting of Braille pins. From a default position where all pins of the reader are raised relative to a first, front surface of the reader, one or more pins are selectively impacted in a sequence to create a Braille pattern of raised and lowered pins based on a desired text conversion.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a Braille display including

“…one or more of the cavities are removable from the first base .” (Claim 4),

“…a second base configured to house the controller and attach to the first base; and
one or more connectors extending from the first base and configured to engage with the second base to attach the first base to the second base, wherein the one or more connectors include conductive wires configured to externally connect the controller to the plurality of solenoids.” (Claim 6),

“…transmit the first electric current to the second subset of the plurality of solenoids such that, at a second time later than the first time, the second subset of the plurality of pins moves to extend from the first contact unit of the first base, wherein the second subset of the plurality of pins in the second contact unit is positioned identically to the first subset of the plurality of pins in the first contact unit.” (Claim 13), and

“…transmit the first electric current to the second subset of the plurality of solenoids such that, at a second time later than the first time, the second subset of the plurality of pins moves to extend from the first contact unit of the first base.” (Claim 20),

in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628